              Case 21-11902-RAM             Doc 15       Filed 03/25/21         Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    www.flsb.uscourts.gov
In re:

Edwin Diaz                                                     Case No: 21-11902-RAM

                                                               Chapter 7
                  Debtor             /

     MOTION TO CONVERT CHAPTER 7 BANKRUPTCY CASE TO CHAPTER 13
                     NEGATIVE NOTICE 21 DAYS

  Any interested party who fails to file and serve a written response to this motion within 21 days after the
date of service stated in this motion shall, pursuant to Local Rule 9013-1(D), be deemed to have consented
 to the entry of an order in the form attached to this motion. Any scheduled hearing may then be canceled.


         COME NOW, the Debtors by and through their undersigned counsel and files this
Motion to Convert Chapter 7 Bankruptcy Case to Chapter 13 and for the reasons as set forth
below:
         1.      The debtor filed for chapter 7 bankruptcy protection on February 26, 2021.
         2.      The debtor desires to make good faith payments to their creditors and convert
                 their case to a Chapter 13 bankruptcy.


  WHEREFORE, the Debtor prays this Honorable Court enter an Order Granting the Chapter 7
  Bankruptcy Case to Covert to a Chapter 13 for the purpose of permitting the filing of a Chapter
  13 Petition.
                                    CERTIFICATE OF SERVICE
         I HEREBY CERTIFY, that a true and correct copy of the foregoing was sent via ECF
 to the Robert Angueira, Trustee and U.S. Mail this 23rd day of March 2021 to all parties on the
service list.

                                                               Respectfully Submitted;

                                                               ROBERT SANCHEZ
                                                               355 WEST 49 STREET
                                                               HIALEAH, FLORIDA 33012
                                                               (305) 687-8008
                                                               Court@BankruptcyClinic.com

                                                               /s/ Robert Sanchez_________
                                                               ROBERT SANCHEZ ESQ.
                                                               Florida Bar No.0442161
